Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7, 11-16, 18-21, and 23-24 are pending and claims 19-20 have been are withdrawn in the amendment of 11/03/2020. 
The Examiner contacted Applicant’s representative Ali S. Anoff on 01/08/2021 to discuss a possible allowability with the below Examiner’s Amendment. Applicant agreed to amend the claims and authorized the Examiner to enter them by way of the Examiner’s Amendment. Further, withdrawn claims 19-20 are rejoined. 
Therefore, claims 1-5, 7, 11-16, 18-21 and 23-24 are allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn objection/rejections:
Applicant's amendments/arguments and filed 11/03/2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. In particular, the objection, 103 rejections and the non-statutory double patenting rejections have been withdrawn. 
Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims  19-20. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As a result, the application places the case in condition for allowance and therefore the rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of16/156054; 16/156038; 16/532556; 16/846594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
With respect to the proposed claims, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an 
Authorization for this examiner’s amendment was given in an interview with Attorney Alexandra S. Anoff on 01/08/2020.

Please amend the claims as follows: 
Claim 1
“about 15% to about 40%, by weight of the shampoo composition, of an acyl glutamate;” in lines 7-10 has been deleted and replaced with --- about 2% to about 22% %, by weight of the shampoo composition, of an acyl glutamates; and ---;  
“the ratio” in line 13 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- the surfactant system comprises more of the acyl glutamate than any other surfactant ---.
Claim 2
“cationic polymer” in line 2 has been deleted and replaced with --- of the cationic polymer ---. 

Claim 18
“claim 17” in line 1 has been deleted and replaced with --- claim 1 ---. 

Claim 20
“(HFO 1234ze available by Honeywell) in lines 8-9 has been deleted. 

Claim 21
“at least one acyl glutamate;” in line 10 has been deleted and replaced with --- at least one acryl glutamate; and ---; 
“and combinations thereof;” in line 13 has been deleted and replaced with --- and combinations thereof; and ---;
“the weight ratio” in line 19 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- the surfactant system comprises more of the at least one acyl glutamate than any other surfactant ---.

Claim 22
Please cancel.

Claim 23
“at least one acyl glutamate;” in line 10 has been deleted and replaced with --- at least one acryl glutamate; and ---; 
“and combinations thereof;” in line 13 has been deleted and replaced with --- and combinations thereof; and ---
“the weight ratio” in line 18 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- the surfactant system comprises more of the at least one acyl glutamate than any other surfactant ---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the closest art Hofmann does not disclose or suggest the instantly claimed shampoo composition comprising, among others, about 2% to about 22% of acyl glutamate without any sarcosinate and the weight ratio of acyl glutamate to zwitterionic surfactant being about 2:1 to about 4:1 (instant claim 1), about 3% to about 19% of acyl glutamate without any sarcosinate and the weight ratio of acyl glutamate to zwitterionic surfactant being about 3:2 to about 7:1  (instant claim 21), about 5 to about 15% of acyl glutamate without any sarcosinate and the weight ratio of acyl glutamate to zwitterionic surfactant being about 3:2 to about 7:1 (instant claim 23); and the surfactant system comprises more of acyl glutamate than any other surfactant, and the composition is clear or translucent and phase stable after storage at 20-25C for 14 days, and the shampoo composition is substantially free of sulfate-based surfactants and  (instant claims 1, 21 and 23). Specifically, Hoffmann fails to teach the instant weight ratio and the amount of acyl glutamate is larger than the zwitterionic surfactant. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7, 11-16, 18-21 and 23-24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/         Primary Examiner, Art Unit 1613